                Case 2:21-mj-30297-DUTY ECF No. 5, PageID.9 Filed 06/14/21 Page 1 of 1
AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                               UNITED STATES DISTRICT COURT
                                                                     for the
                                                           Eastern District of Michigan

                  United States of America                           )
                             v.                                      )       Case No. 21-30297
                                                                     )
                 Roque Carranza-Alvarado
                                                                     )
                                                                     )


                               ORDER SCHEDULING A DETENTION HEARING


              A detention hearing in this case is scheduled as follows:

 Place:
                                                                          Courtroom:
 via Zoom

                                                                          Date and Time: June 16, 2021 at 1:00 p.m.



     IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date,
and place set forth above.



Date: June 14, 2021                                                  s/Patricia T. Morris
                                                                     Judicial Officer’s Signature


                                                                     Patricia T. Morris, U.S. Magistrate Judge
                                                                     Printed name and title
